                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                 No. 7:15-CV-00247-D

RICHARD JOHN PETERSEN,                        )
                                              )
                       Plaintiff              )
                                              )
       v.                                     )       ORDER
NANCY A. BERRYHILL,                           )
Acting Commissioner of                        )
 Social Security,                             )
                                              )
                       Defendant.             )


       Plaintiffs counsel filed a motion for approval of attorney's fees under section 206(b) of

the Social Security Act, 42 U.S.C. § 406(b), in the amount of$ 27,000.00. Attorney's fees under

section 206(b) are paid from past-due benefits awarded to a successful claimant. 42 U.S.C. §

406(b). Plaintiff has previously been awarded attorney's fees under the Equal Access to Justice

Act (EAJA), 28 U.S.C. § 2412, in the amount of$ 4,781.58.

       Defendant filed a response, stating that under Gisbrecht v. Barnhart, 535 U.S. 789

(2002), it is the duty of the Court to determine a reasonable fee.

       It is ORDERED that Plaintiffs counsel be awarded fees under 42 U.S.C. § 406(b) in the

amount of$ 27,000.00, and refund to Plaintiffthe smaller award between this amount and

the EAJA award.

       SO ORDERED. This __jj_ day of October 2018.
